Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 
 			Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  6/2/2022 has been entered.  Claims 1, 5, 10, 11 and 15 are amended.  Claims 2-4 and 12-14 were previously canceled.  Claim 20 is newly added.  Claims 1, 5-11, 15-20 are pending.

Response to Arguments
Applicant's arguments filed on 11/29/2021 with respect to amended independent claims have been fully considered but they are not persuasive.  
 	In remarks, Applicant argues:
 	“Maeno may disclose capturing an entering person (face) by a camera and determining whether the person is a valid member based on the captured image.  However, Maeno fails to disclose considering the position of the person captured in the image”. 
 	Examiner respectfully disagrees.  
 	“During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005).

	The claimed limitation recites:
 	Acquire first authentication information of a person by a first acquisition device;
 	Acquire second authentication information of a person by a second acquisition device; and 
 	Associate the first authentication information of the person and the second authentication information of the person based on a position of the person in a captured image.

Using user’s portable device to acquire authentication information such as mobile device is old and well-known in the art. Therefore, it would have been obvious to one of ordinary skill in the art to implement the acquisition of authentication information using a different device of the user.
	
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Maeno et al. (U.S. Patent Application Publication No. 2019/0311104). With respect to claims 1 and 20, Maeno discloses an information processing device comprising:
 at least one memory storing instructions and at least one processor coupled to the at least one memory, wherein the at least one processor executes the instructions to: 
acquire first authentication information of a person by a first acquisition device (e.g. Fig. 5, 30 (Authentication Device), S4 (Capture and transmit face image); 
associate the first authentication information of the person based on a position of the person in a captured image (e.g. Maeno, Fig. 5 and paragraphs  0035 and 0073)
Maeno does not explicitly mention acquire second authentication information of a person by a second acquisition device.  However, using user’s own portable device such as a mobile device to be used to acquire authentication information is old and well-known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for faster authentication. 

With respect to claim 5, Maeno discloses the information processing device according to claim 1, wherein the at least one processor executes the instructions to: 
acquire information representing a feature of a walking behavior of a person when the person moves to the predetermined place, as the first authentication information; and acquire a face feature value extracted from a face image of a person captured by the acquisition device installed in the predetermined place, as the second authentication information (e.g. Maeno, paragraphs 0029-0039).  	With respect to claim 6, Maeno discloses the information processing device according to claim 1, wherein the at least one processor executes the instructions to, based on a result of tracking a person, collate the first authentication information and the second authentication information acquired from a same person with the first authentication information and the second authentication information that are already associated (e.g. Maeno, paragraphs 0029-0031).  	With respect to claim 7, Maeno discloses the information processing device according to claim 6, wherein the at least one processor executes the instructions to, based on a result of tracking a person, collate the first authentication information of a person tracked up to the predetermined place and the second authentication information of a person located in the predetermined place with the first authentication information and the second authentication information that are already associated (e.g. Maeno, paragraphs 0029-0031).  	With respect to claim 8,Maeno discloses the information processing device according to claim 7, wherein the at least one processor executes the instructions to collate the second authentication information of a person acquired when the person gets located in the predetermined place and the already acquired first authentication information of a person tracked up to the predetermined place with the first authentication information and the second authentication information that are already associated (e.g. Maeno, paragraphs 0029-0031).  	With respect to claim 9, Maeno discloses the information processing device according to claim 6, wherein the at least one processor executes the instructions to, in a case where, as a result of collation on a person located in the predetermined place, collation of the first authentication information has failed and collation of the second authentication information has succeeded, newly associate the first authentication information of a person tracked up to the predetermined place with the second authentication information (e.g. Maeno, paragraphs 0034, 0039 and 0067). 
 	With respect to claims 10, 11 and 13-19, the claims are computer readable medium claims and method claims that are similar to system claims 1 and 5-9.  Therefore, claims 11, and 15-19 are rejected based on the similar rationale.

Conclusion
5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONGOC TRAN whose telephone number is (571)272-3843.  The examiner can normally be reached on 9-5 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TONGOC TRAN/Primary Examiner, Art Unit 2434